 

Case 1:17-cv-00087-C Document 31 Filed 06/05/19 Page1of1 PagelD 443

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
Vv. )
)
ALON USA, LP, )
)
Defendant. ) Civil Action No. 1:17-CV-087-C

ORDER

The Court, having considered the United States’ Unopposed Motion to Enter Consent
Decree and First Amendment, filed April 22, 2019, and for good cause shown:
(1) The Unopposed Motion to Enter Consent Decree and First Amendment is hereby
GRANTED.
(2) The Consent Decree and First Amendment attached as Attachment 1 to the Motion are

hereby ENTERED as a final > a in this matter.

SO ORDERED this 0 __ day of June, 2019.

 

 
